Citation Nr: 1619621	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to February 20, 2013, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from January 1968 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the Board at a January 2016 hearing.  The hearing transcript is associated with the claims file.  


FINDINGS OF FACT

Prior to February 20, 2013, the Veteran's bilateral hearing loss manifests Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.

Beginning February 20, 2013, the Veteran's bilateral hearing loss manifests Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met prior to February 20, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The criteria for a rating in excess of 10 percent rating for bilateral hearing loss beginning February 20, 2013 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss was granted in an April 2006 rating decision; a noncompensable evaluation was assigned effective November 18, 2005.  An August 2008 rating decision continued the noncompensable rating, but the March 2013 rating decision granted a 10 percent rating effective February 20, 2013.  The Veteran contends that a rating in excess of 10 percent is warranted (and should be effective July 14, 2008) because he cannot hear conversations in restaurants, must turn up the television to hear it, and has difficulty hearing his wife and grandchildren.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b). 

The Veteran has participated in nine hearing assessments since February 2006: five by VA examiners and four by private examiners.  Unfortunately, three of the private assessments (dated June 2006, March 2008, and June 2008) are insufficient because they do not include a Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85.  In addition, a March 2011 VA examination did not provide results due to a non-organic component.  Thus, the Board will consider the remaining five assessments in its determination of the Veteran's level of disability during the claims period.   

Following the numerical criteria of 38 C.F.R. § 4.85, the Board finds that only the February 2013 and February 2016 results correspond to compensable evaluations.  The February 2006, August 2008, and February 2009 VA examination results do not qualify as exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  Applying Tables VI and VII, the auditory acuity levels of these three examinations correspond to a noncompensable rating: Levels II and IV in February 2006; Levels I and II in August 2008; and Levels I and I in February 2009.

At the February 2013 VA examination and February 2016 private assessment, however, the Veteran demonstrated an exceptional pattern of hearing in both ears (i.e. the puretone thresholds were at least 55 decibels at the 1000, 2000, 3000, and 4000 Hertz frequencies).  Thus, when interpreting the results of these assessments, the Board determines the auditory acuity level using either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The February 2013 VA examination showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
55
65
LEFT
60
60
60
65
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  Because the average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 59 decibels in the right ear, and 63 decibels in the left ear, Table VIa corresponds to a higher numeral for each ear: Level IV for the right ear and Level V for the left ear.  This warrants a 10 percent rating.  See 38 C.F.R. § 4.85, Table VII.  

In the February 2016 private assessment (the most recent audiology report),  puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
60
65
LEFT
60
55
55
60
65

The February 2016 audiologist provided two speech recognition scores for each ear.  To ensure the most favorable evaluation for the Veteran, the Board will use the lower score for each ear: 80 percent in the right ear and 84 percent in the left ear.  The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 60 decibels in the right ear and 59 decibels in the left ear; Tables VI and VIa both produce the same numeral for the right ear - Level IV - while Table VIa produces a higher numeral - Level IV - for the left ear.  This corresponds to a 10 percent rating.  See 38 C.F.R. § 4.85, Table VII.  

Considering these results, the Board finds the current rating evaluation is appropriate.   VA examination results in February 2006, August 2008, and February 2009 all correspond to a noncompensable rating.  The February 2013 VA examination demonstrates increased hearing loss that warrants a 10 percent rating, and the February 2016 private assessment results support that rating.  Thus, entitlement to a 10 percent rating is not established prior to the February 2013 examination, and a rating greater than 10 percent is not warranted at any time thereafter.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable); 61 Fed. Reg. 66749 (1996). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  Before February 20, 2013, the Veteran's bilateral hearing loss manifests, at its worst, Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  After February 20, 2013, it manifests as Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by disability ratings currently assigned.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, such as difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned. As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  The Veteran's hearing loss is manifested by difficulty hearing his wife and grandchildren, listening to the television at a loud volume, and difficulty hearing conversations in restaurants and on the telephone.  The Veteran's statements are competent evidence on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.  The Board finds the objective audiometric findings and opinions provided by medical professionals are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation for bilateral hearing loss prior to February 20, 2013, and against the assignment of a rating in excess of 10 percent  thereafter.  

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not indicate that the Veteran is unemployable due to his hearing loss, however, and the Veteran has not contended that it renders him unable to work.  Thus, remand of a TDIU claim is not necessary.


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in a July 2008 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  VA has obtained referenced VA and private records and has provided multiple VA examinations.  At the January 2016 hearing, the Veteran reported that his hearing loss had worsened; the Veteran submitted a February 2016 private hearing assessment, however, so an additional VA examination is not required.  The Board therefore finds that VA met its duty to assist the Veteran.  




ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to February 20, 2013, is denied.

Entitlement to a rating in excess of 10 percent beginning February 20, 2013, for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


